           Case 1:19-cv-01551-AWI-HBK Document 37 Filed 03/31/21 Page 1 of 11



1

2

3

4

5

6

7                                UNITED STATES DISTRICT COURT
8                               EASTERN DISTRICT OF CALIFORNIA
9

10   JONGPIL PARK,                                 Case No. 1:19-cv-01551-AWI-HBK (PC)
11                 Plaintiff,                      ORDER GRANTING IN PART AND
12                                                 DENYING IN PART PLAINTIFF’S
           v.
                                                   MOTIONS TO STRIKE DEFENDANTS’
13   VICTOR V. KITT, ET AL.,                       AFFIRMATIVE DEFENSES
14               Defendants.                       (Doc. Nos. 24, 25)
15

16

17          Plaintiff Jongpil Park, a state prisoner, initiated this action by filing a pro se civil rights
18   complaint under 42 U.S.C. § 1983 on October 31, 2019. Before the Court are plaintiff’s motions
19   to strike several of defendants’ affirmative defenses.
20
            I.      BACKGROUND
21
            Two defendants are named in plaintiff’s complaint: Victor V. Kitt, an ENT Specialist at
22
     California Substance Abuse Treatment Facility in Corcoran (“Kitt”), and Adventist Health
23
     Bakersfield, which performs surgery at California Substance Abuse Treatment Facility in
24
     Corcoran (“Adventist” and collectively, “defendants”). See Doc. No. 1. In two causes of action
25
     for violation of the Eighth Amendment, one against each defendant, Plaintiff alleges defendants
26
     were deliberately indifferent to his medical needs by delaying and ultimately failing to adequately
27
     treat his deviated septum. See id.
28


                                                      1
            Case 1:19-cv-01551-AWI-HBK Document 37 Filed 03/31/21 Page 2 of 11



1            Defendants answered plaintiff’s complaint on May 18 and May 20, 2020 and asserted a
2    number of affirmative defenses. See Doc. Nos. 14, 15. Plaintiff moves to strike eight of
3    Adventist’s affirmative defenses (Doc. No. 24) and six of Kitt’s affirmative defenses (Doc. No.
4    25).
5
             II.    LEGAL STANDARD
6
             Under Federal Rule of Civil Procedure 12(f), courts “may strike from a pleading an
7
     insufficient defense or any redundant, immaterial, impertinent, or scandalous matter.” Petrie v.
8
     Elec. Game Card, Inc., 761 F.3d 959, 966–67 (9th Cir. 2014) (internal quotations omitted). An
9
     affirmative defense may be insufficient either as a matter of law or as a matter of pleading.
10
     Gomez v. J. Jacobo Farm Labor Contr., Inc., 188 F.Supp.3d 986, 991 (E.D. Cal. 2016). An
11
     affirmative defense is legally insufficient if it “lacks merit under any set of facts the defendant
12
     might allege.” Id. (quoting Dodson v. Strategic Restaurants Acquisition Co., 289 F.R.D. 595,
13
     603 (E.D. Cal. 2013)). Affirmative defenses are insufficient as a matter of pleading if they fail
14

15
     to give the plaintiff “fair notice of the defense.” Simmons v. Navajo Cnty., 609 F.3d 1011, 1012

16   (9th Cir. 2010); Wyshak v. City Nat'l Bank, 607 F.2d 824, 827 (9th Cir. 1979); Gomez, 188

17   F.Supp.3d at 991. “‘[T]he fair notice’ required by the pleading standards only requires describing

18   [an affirmative] defense in ‘general terms.’” Kohler v. Flava Enters., Inc., 779 F.3d 1016, 1019

19   (9th Cir. 2015); Gomez, 188 F.Supp.3d at 991. “Fair notice . . . requires that the defendant state
20   the nature and grounds for the affirmative defense.” Gomez, 188 F.Supp.3d at 992; United States
21   v. Gibson Wine Co., 2016 U.S. Dist. LEXIS 55053, *13(E.D. Cal. Apr. 25, 2016). “Although
22   'fair notice' is a low bar that does not require great detail, it does require a defendant to provide
23   ‘some factual basis’ for its affirmative defense.” Gomez, 188 F.Supp.3d at 992; Gibson Wine,
24
     2016 U.S. Dist. LEXIS 55053 at *13. Generally, fact barren affirmative defenses or bare
25
     references to doctrines or statues are unacceptable because they “do not afford fair notice of the
26
     nature of the defense pleaded.” Gomez, 188 F.Supp.3d at 992; Gibson Wine, 2016 U.S. Dist.
27
     LEXIS 55053 at *14.
28


                                                      2
            Case 1:19-cv-01551-AWI-HBK Document 37 Filed 03/31/21 Page 3 of 11



1             III.     ANALYSIS
2             The Court addresses each challenged affirmative defense in seriatim.
3                      A. Defendants’ First Affirmative Defense: Failure to State a Claim Upon Which
4                          Relief Can Be Granted
5
              Plaintiff argues that the first affirmative defense should be stricken because “failure to
6
     state a claim” is not an affirmative defense, rather, it is a matter that should be raised as part of a
7
     Rule 12(b)(6) motion.
8
              Kitt voluntarily withdraws the defense despite arguing it is valid.                       Based on the
9
     withdrawal, the Court will grant Plaintiff’s motion and strike Kitt’s first affirmative defense.1
10
              Adventist acknowledges caselaw is “split” over whether failure to state a claim is a
11
     proper affirmative defense but argues Federal Rule of Civil Procedure Rule 7(a) permits its usage.
12
              Federal Rule of Civil Procedure 12(h) in relevant part states that the defense of “[f]ailure
13
     to state a claim upon which relief can be granted” can be raised in “any pleading allowed or
14
     ordered under Rule 7(a).” Fed. R. Civ. P. 12(h)(2)(A). Rule 7(a) includes “an answer to a
15
     complaint” as a proper pleading. Fed. R. Civ. P. 7(a)(2). Through the interaction of Rules 7(a)
16
     and 12(h)(2), Adventist is entitled to raise the defense of “failure to state a claim” in its answer.
17
     See Saniefar v. Moore, 2018 U.S. Dist. LEXIS 101705, *9 (E.D. Cal. June 15, 2018); E & J Gallo
18
     Winery v. Grenade Bev. LLC, 2014 U.S. Dist. LEXIS 20613, *5-*6 (E.D. Cal. Feb. 18, 2014);
19
     Hernandez v. Balakian, 2007 U.S. Dist. LEXIS 43680, *5 (E.D. Cal. June 1, 2007).
20
              The Court recognizes that technically, “failure to state a claim” is not an affirmative
21
     defense. “An affirmative defense is one that precludes liability even if all of the elements of the
22
     plaintiff’s claim are proven.” Gomez, 188 F.Supp.3d at 991. “Affirmative defenses plead
23
     matters extraneous to the plaintiff’s prima facie case, which deny plaintiff's right to recover, even
24
     if the allegations of the complaint are true.” FDIC v. Main Hurdman, 655 F.Supp. 259, 262
25
     (E.D.Cal.1987); see also Boldstar Tech., LLC v. Home Depot, Inc., 517 F.Supp.2d 1283, 1291
26

27
     1
28    The striking of this affirmative defense does not preclude Kitt from raising the issue in later proceedings. See
     Fed. R. Civ. P. 12(h)(2).

                                                              3
           Case 1:19-cv-01551-AWI-HBK Document 37 Filed 03/31/21 Page 4 of 11



1    (S.D. Fla. 2007). In contrast, “a failure to state a claim” generally means either a lack of a
2    cognizable legal theory or the absence of sufficient facts alleged under a cognizable legal theory.
3    See Mollett v. Netflix, Inc., 795 F.3d 1062, 1065 (9th Cir. 2015). A “failure to state a claim”
4    does not refer to matters extraneous to the plaintiff’s prima facie case, rather, it asserts a defect
5    in the plaintiff’s prima facie case. See Barnes v. AT&T Pension Benefit Plan, 718 F.Supp.2d
6    1167, 1174 (N.D. Cal. 2010); Boldstar Tech., 517 F.Supp.2d at 1291.
7           There is not consistency among the district courts regarding how to handle a failure to
8    state claim when pled as an affirmative defense: some courts strike the defense and others do
9    not. This Court has on prior occasions struck the defense. E.g. Gomez, 188 F.Supp.3d at 995.
10   However, after further consideration of the issue, the Court does not find that striking the first
11   “affirmative defense” is necessary. Instead, the Court will view Adventist’s allegation of “failure
12   to state a claim,” not as an affirmative defense, but rather as simply a defense that is expressly
13   permitted to be raised in an answer by Rule 12(h)(2)(A). Cf. Hargrove v. Hargrove, 2017 U.S.
14   Dist. LEXIS 69289, *4-*5 (W.D. Wash. May 5, 2017) (declining to strike an “affirmative
15   defense” of failure to state a claim and instead treating the defense as a general denial or
16   objection). Through operation of Rule 12(h)(2)(A), the first “affirmative defense” will not be
17   stricken.
18                  B. Kitt’s Second Affirmative Defense: Immunity or Qualified Immunity
19          Plaintiff argues that, because Kitt has the burden of demonstrating qualified immunity
20   and is sued in his individual capacity, the Court should strike Kitt’s second affirmative defense.
21          Qualified immunity is an affirmative defense that must be pled in an answer. Norwood
22
     v. Vance, 591 F.3d 1062, 1075 (9th Cir. 2010). It is unclear what Plaintiff’s argument is. Simply
23
     pointing out that Kitt is being sued in his individual capacity and that he has the burden of
24
     demonstrating qualified immunity is not a basis to strike the affirmative defense. Because the
25
     Court cannot reasonably construe Plaintiff’s argument as meaning that he does not have fair
26
     notice of the qualified immunity defense, it is inappropriate to strike this affirmative defense.
27

28


                                                      4
           Case 1:19-cv-01551-AWI-HBK Document 37 Filed 03/31/21 Page 5 of 11



1                   C. Adventist’s Second Affirmative Defense: Insufficient Facts to Support a
2                       Claim for Punitive or Exemplary damages
3           Plaintiff moves to strike Adventist’s second affirmative defense because it is “not a proper
4    affirmative defense.” Doc. No. 24 at 7. Adventist’s second affirmative defense states that “[t]he
5
     facts found within Plaintiff’s Civil Rights Complaint are insufficient as a matter of law to support
6
     a claim for punitive or exemplary damages.”
7
            Challenges to the sufficiency of the factual allegations to support punitive damages are
8
     properly brought through Rule 12(b)(6). See Warnshius v. Bausch Health U.S., LLC, 2020 U.S.
9
     Dist. LEXIS 107136, *39 (E.D. Cal. June 18, 2020); Oushana v. Lowe’s Cos., 2017 U.S. Dist.
10
     LEXIS 182852, *6 (E.D. Cal. Nov. 2, 2017); Kelley v. Correction Corp. of Am., 750 F.Supp.2d
11
     1132, 1146 (E.D. Cal. 2010). That is, the proper challenge the factual sufficiency of punitive
12
     damages is one for failure to state a claim. As discussed above, although not an affirmative
13
     defense, a defense of a “failure to state a claim” is one that is permitted to be pled in an answer,
14

15
     per Rule 12(h)(2)(A). To give effect to Rule 12(h)(2)(A), the Court will read this affirmative

16   defense as a non-affirmative defense that is expressly authorized by rule. Therefore, the Court

17   will not strike Adventist’s second affirmative defense.

18                  D. Adventist’s Fourth Affirmative Defense and Kitt’s Sixth Affirmative Defense:

19                      Statutes of Limitations
20          Plaintiff next moves to strike Adventist’s fourth affirmative defense and Kitt’s sixth
21   affirmative defense that plaintiff’s deliberate indifference claim is time-barred. Plaintiff argues
22   defendants must identify the specific limitations period.
23          In order to properly plead a statute of limitations affirmative defense, defendants “must
24
     identify the statute of limitations on which it relies.” Dodson v. CSK Auto, Inc., 2013 U.S. Dist.
25
     LEXIS 106817, *7-*8 (E.D. Cal. July 30, 2013); see also Wyshak, 607 F.2d at 827. In § 1983
26
     cases, the limitations period is dictated by the state where the claim arose. Alameda Books, Inc.
27
     v. City of Los Angeles, 631 F.3d 1031, 1041 (9th Cir. 2011). Defendants both cite to California
28


                                                      5
           Case 1:19-cv-01551-AWI-HBK Document 37 Filed 03/31/21 Page 6 of 11



1    Code of Civil Procedure §§ 340.5 and 342, which detail the statute of limitations period for claims
2    against health care providers and public entities. Defendants therefore properly identified the
3    exculpatory statute of limitations and gave plaintiff fair notice of their affirmative defenses. The
4    the Court will not strike these affirmative defenses.
5
                     E. Adventist’s Fifth Affirmative Defense: Comparative Fault
6
             Plaintiff seeks to strike Adventist’s fifth affirmative defense because they “fail to set forth
7
     any facts” establishing it. Adventist’s fifth affirmative defense states in relevant part that plaintiff
8
     “was negligent, careless, and reckless” and his actions “proximately caused and contributed to
9
     Plaintiff’s injury and damages, if any” and therefore any damages awarded plaintiff “should be
10
     proportionately reduced according to the percentage of fault of Plaintiff.” Adventist argues that
11
     this description provides fair notice.
12
             Any kind of fair notice problems aside, there is a more fundamental problem with this
13
     affirmative defense.     This affirmative defense is essentially one for comparative fault or
14

15
     comparative negligence. The only claim alleged against Adventist is an Eighth Amendment

16   claim under 42 U.S.C. § 1983. Contributory negligence or contributory fault is an inapplicable

17   defense to a § 1983 claim. See Cordova v. City of Albuquerque, 816 F.3d 645, 659 (10th Cir.

18   2016); McHugh v. Olympia Entm’t, Inc., 37 F. App’x 730, 736 (6th Cir. 2002); Quezada v.

19   County of Bernalillo, 944 F.2d 710, 721 (10th Cir. 1991); Miller v. Schmitz, 2013 U.S. Dist.
20   LEXIS 152491, *15 (E.D. Cal. Oct. 23, 2013). There are only two causes of action in this case,
21   both of which are under § 1983. Because comparative fault does not apply to this case, the Court
22   will strike Adventist’s fifth affirmative defense.
23                   F. Kitt’s Fifth Affirmative Defense: Failure to Mitigate
24
             Plaintiff moves to strike Kitt’s fifth affirmative defense for failure to mitigate. Plaintiff
25
     argues Kitt has not established that plaintiff has a duty to mitigate and even if he does, Kitt fails
26
     to provide any factual allegations that plaintiff failed to mitigate. Kitt alleges that plaintiff
27
     through “exercise of reasonable effort and/or care, could have mitigated the amount of damages
28


                                                        6
           Case 1:19-cv-01551-AWI-HBK Document 37 Filed 03/31/21 Page 7 of 11



1    alleged to have been suffered” and plaintiff “has failed, neglected and refused, and continue to
2    fail and refuse, to exercise a reasonable effort to mitigate the damages.” Doc. No. 14 at p.10.
3           A failure to mitigate “generally arises when an injured party could have prevented the
4    continuation or enhancement of the injury.” J & J Sports Prods., Inc. v. Delgado, 2011 WL
5    219594, at *2 (E.D. Cal. Jan. 19, 2011). Here, Kitt’s affirmative defense is conclusory and fact
6    barren. The Court recognizes that some affirmative defenses need very little, if any, facts to
7    support them. E.g. Wyshak, 607 F.2d at 827 (holding that an answer that simply alleged
8    “plaintiff's claims are barred by the applicable statute of limitations” along with an attached
9    memorandum that specifically identified Cal. Code Civ. P. § 338.1 as the applicable limitations
10   period was sufficient to give the plaintiff “fair notice”). However, there are myriad ways in
11   which a plaintiff can fail to mitigate damages. Presumably Kitt is in possession of facts that
12   reasonably suggest a failure to mitigate. A brief description of that factual basis should be
13   included so that this defense is not “fact barren.” Gomez, 188 F.Supp.3d at 992. Because the
14   affirmative defense does not give any inkling as to how Plaintiff failed to mitigate his damages,
15   fair notice is not given. See DeSalvo v. Islands Rest., L.P., 2020 U.S. Dist. LEXIS 125922, *15
16   (C.D. Cal. July 16, 2020) (striking a failure to mitigate affirmative defense because no factual
17   basis of any kind was pled); Dodson, 2013 U.S. Dist. LEXIS 106817 at *6 (same); Kohler v.
18   Staples the Office Superstore, LLC, 291 F.R.D. 464, 469 (S.D. Cal. 2013) (same); cf. Guirgois
19   v. U.S. Bank, N.A., 2021 U.S. Dist. LEXIS 37379, *9 (W.D. Was. Mar. 1, 2021) (refusing to
20   strike mitigation affirmative defense where the factual grounds for the defense, a failure to accept
21   a modification agreement, was identified); Gomez, 188 F.Supp.3d at 1003 (striking without
22   prejudice an inapplicable mitigation defense but requiring any amendment to explain the factual
23   and legal basis for the mitigation defense). Therefore, the Court will strike this affirmative
24   defense.
25                  G. Adventist’s Eleventh Affirmative Defense: Superseding Cause
26          Plaintiff moves to strike Adventist’s eleventh and seventeenth affirmative defenses
27
     because they “fail to set forth any facts” establishing them. Adventist’s eleventh affirmative
28
     defense states in relevant part that plaintiff’s “losses, damages and injuries, if any, were

                                                      7
           Case 1:19-cv-01551-AWI-HBK Document 37 Filed 03/31/21 Page 8 of 11



1    proximately caused by unforeseeable, independent, intervening and/or superseding events which
2    were beyond” Adventist’s control. Doc. No. 15 at p.13.
3           The concepts of supervening or intervening causes apply in § 1983 cases. See White v.
4    Roper, 901 F.2d 1501, 1506 (9th Cir. 1990). An allegation of an unforeseeable intervening or
5
     superseding cause is an affirmative defense that challenges causation and applies only after the
6
     plaintiff proves proximate causation. See Kane v. Lewis, 604 F. App’x 229, 235 n.6 (4th Cir.
7
     2015); In re Neurontin Mktg. & Sales Practices Litig., 712 F.3d 21, 45 (1st Cir. 2013); Citizens
8
     State Bank v. Dixie County, 2011 U.S. Dist. LEXIS 168788, *11 (N.D. Fla. July 7, 2011); see
9
     also Brown v. Montoya, 45 F.Supp.2d 1294, 1300 (D. N.M. 2014) (holding that “raising the
10
     affirmative defense of superseding cause” was not sufficient to show that a proposed amendment
11
     would be futile). It is therefore appropriate for Adventist to plead intervening/superseding cause
12
     as an affirmative defense.
13
            Nevertheless, the Court agrees with Plaintiff. The affirmative defense is conclusory and
14

15
     fact barren. Presumably Adventist has a basis for alleging that an unforeseeable intervening or

16   superseding cause relieves it of liability. However, there is nothing in the affirmative defense

17   that describes what the intervening or superseding cause may be. Because the affirmative defense

18   does not in any way identify what superseding or intervening causes is at issue, fair notice is not

19   given. Cf. Gomez, 188 F.Supp.3d at 992. Therefore, the Court will strike this affirmative
20   defense.
21                   H. Adventist’s Seventeenth Affirmative Defense: Proximate Cause
22              Plaintiff moves to strike Adventist’s eleventh and seventeenth affirmative defenses
23   because they “fail to set forth any facts” establishing them. Adventist’s seventeenth affirmative
24
     defense reads that “[a]ny injury or damage sustained by Plaintiff was a direct and proximate
25
     result of Plaintiff’s conduct and/or the conduct of unrelated third parties.” Doc. No. 15 at p.14.
26
            The Court finds this affirmative defense to be ambiguous. Adventist may be contending
27
     that the acts of third parties are intervening causes of harm, or Adventist may be contending that
28


                                                     8
           Case 1:19-cv-01551-AWI-HBK Document 37 Filed 03/31/21 Page 9 of 11



1    the conduct of others, but not the conduct of Adventist, was a proximate cause of Plaintiff’s
2    injuries. Both interpretations of the defense would make striking the affirmative defense
3    appropriate. First, if a superseding/intervening cause is being claimed, then the defensive is
4    duplicative of the eleventh affirmative defense and redundant. Second, if Adventist is denying
5
     that its conduct was a proximate cause of injury, then Adventist is simply denying an essential
6
     element of Plaintiff’s claim, i.e. causation, and not actually alleging an affirmative defense. See
7
     Zivkovic v. Southern Cal. Edison Co., 302 F.3d 1080, 1088 (9th Cir. 2002); Gomez, 188
8
     F.Supp.3d at 991; Barnes, 718 F.Supp.2d at 1173-74. A mere defense that is pled as an
9
     affirmative defense may be stricken. See Gomez, 188 F.Supp.3d at 991; Barnes, 718 F.Supp.3d
10
     at 1173. For these reasons, the Court will strike the seventeenth affirmative defense.
11
                    I. Kitt’s Twelfth Affirmative Defense and Adventist’s Thirteenth Affirmative
12
                        Defense: Eleventh Amendment Immunity
13
            Plaintiff moves to strike Kitt’s twelfth affirmative defense and Adventist’s thirteenth
14

15
     affirmative defense, which contend that defendants are immune under the Eleventh Amendment.

16   Plaintiff argues defendants are not immune because they were sued in their individual capacities.

17          Kitt voluntarily withdraws his twelfth affirmative defense. (Doc. No. 30 at 7). Based on

18   his express withdrawal, the Court will strike Kitt’s twelfth affirmative defense.

19          Adventist, however, contends that the question of whether it is immune under the
20   Eleventh Amendment is a fact specific question of law not to be decided in a motion to strike.
21          The Court cannot agree with Adventist. The Ninth Circuit has held that the “law makes
22   clear that state sovereign immunity does not extend to private entities.” Del Campo v. Kennedy,
23   517 F.3d 1070, 1080-81 (9th Cir. 2008); Fujisawa v. Compass Vision, Inc., 735 F. Supp. 2d 1171,
24
     1177 (N.D. Cal. 2010); see also Grigsby v. Ludi, 2015 U.S. Dist. LEXIS 192458, *4 n.2 (C.D.
25
     Cal. Feb. 19, 2015) (recognizing that while a private entity may be considered a state actor for
26
     purposes of 42 U.S.C. § 1983 liability, the private entity is not entitled to Eleventh Amendment
27
     immunity). Because Adventist is a private entity, it cannot claim sovereign immunity. Id.
28


                                                     9
          Case 1:19-cv-01551-AWI-HBK Document 37 Filed 03/31/21 Page 10 of 11



1    Therefore, because Eleventh Amendment immunity has no application in this case, the Court will
2    strike Adventist’s eleventh affirmative defense.
3                   J. Kitt’s Seventeenth Affirmative Defense and Adventist’s Nineteenth
4                       Affirmative Defense: Right to Assert Additional Affirmative Defenses
5
            Plaintiff moves to strike Kitt’s seventeenth affirmative defense and Adventist’s
6
     nineteenth affirmative defense, which reserve the right to assert additional affirmative defenses.
7
            Defendants do not oppose striking their respective affirmative defenses. See Doc. No.
8
     27. p. 2; Doc. No. 30 pp. 7-8.
9
            A “reservation of affirmative defenses” is not an affirmative defense. Hartford
10
     Underwriters Ins. Co. v. Kraus USA, Inc., 313 F.R.D. 572, 578 (N.D. Cal. 2016); EEOC v.
11
     Timeless Invs., Inc., 734 F.Supp.2d 1035, 1055 (E.D. Cal. 2010). Therefore, these affirmative
12
     defenses will be stricken.
13
                    K. Conclusion
14

15
            Generally, when an affirmative defense is stricken, leave to amend should be given in

16   order to attempt to cure the deficiency. Gomez, 188 F.Supp.3d at 993. The Court will follow

17   the general rule and permit Kitt and Adventist to file an amended answer to attempt to cure the

18   pleading deficiencies discussed above. However, because the Court concludes that the flaws

19   with Adventist’s fifth (comparative fault), thirteenth (eleventh amendment immunity), and
20   nineteenth (reservation of affirmative defenses) affirmative defenses, and Kitt’s twelfth (eleventh
21   amendment immunity) and seventeenth (reservation of affirmative defenses) affirmative
22   defenses, cannot possibly be cured, dismissal of those defenses will be without leave to amend.
23   Because discovery has now closed, see Doc. No. 17, Defendants should be in full possession of
24
     all relevant facts in terms of their affirmative defenses. Therefore, the Court will set a deadline
25
     for Defendants to file amended answers.
26

27

28


                                                     10
          Case 1:19-cv-01551-AWI-HBK Document 37 Filed 03/31/21 Page 11 of 11



1                                                ORDER
2          Accordingly, IT IS HEREBY ORDERED that:
3    1.    Plaintiffs motion to strike (Doc. No. 24) Defendant Adventist’s fifth, eleventh, thirteenth,
4          seventeenth, and nineteenth affirmative defenses is GRANTED, and those affirmative
5
           defenses are STRICKEN from Adventist’s answer;
6
     2.    Plaintiffs motion to strike (Doc. No. 25) Defendant Kitt’s first, fifth, twelfth, and
7
           seventeenth affirmative defenses is GRANTED, and those affirmative defenses are
8
           STRICKEN from Kitt’s answer;
9
     3.    Plaintiffs’ motions to strike are otherwise DENIED;
10
     4.    Kitt’s twelfth and seventeenth affirmative defenses are stricken without leave to amend;
11
     5.    Adventist’s fifth, thirteenth, and nineteenth affirmative defenses are stricken without
12
           leave to amend;
13
     6.    Defendants’ may file amended answers, consistent with the analysis of this order, within
14

15
           twenty-one (21) days of service of this order; and

16   7.    The failure to timely file an amended answer will result in the automatic withdrawal of

17         leave to amend without further notice.

18
     IT IS SO ORDERED.
19

20   Dated: March 31, 2021
                                                SENIOR DISTRICT JUDGE
21

22

23

24

25

26

27

28


                                                    11
